                      Case 5:21-cv-06454-VKD Document 2 Filed 08/20/21 Page 1 of 1
AO 120 (Rev. 08/10) (CAND version 7/18)

 Do not mail; see e-filing instructions at bottom of page.
                              Mail Stop 8                                                    REPORT ON THE
TO:
        Director of the U.S. Patent and Trademark Office                             FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                            ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                  TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court for the Northern District of California on the following ...
      G Trademarks or       G
                            ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                     DATE FILED                         U.S. DISTRICT COURT
    5:21-cv-06454 VKD                     8/20/2021                                       Northern District of California
PLAINTIFF                                                                  DEFENDANT
 Display Technologies, LLC                                                   iHealth Labs, Inc.



       PATENT OR                     DATE OF PATENT
                                                                                      HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                   OR TRADEMARK
1 9,300,723                               3/29/2016                  Display Technologies, LLC

2

3

4

5


In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                  INCLUDED BY
                                                       G
                                                   Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
       PATENT OR                     DATE OF PATENT
                                                                                      HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                   OR TRADEMARK
1

2

3

4

5


In the above—entitled case, the following decision has been rendered or judgment issued:
DECISION/JUDGMENT




CLERK                                                      (BY) DEPUTY CLERK                                        DATE
    Susan Y. Soong                                                                                                     August 20, 2021

E-filing instructions: Please save and e-file in CM/ECF under Other Filings > Other Documents > Patent/Trademark Report.
